Order filed, October 4, 2022.




                                         In The

                             Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-22-00529-CV
                                    ____________

                           TIFFANY CANNON, Appellant

                                            V.

                          HARRISON J. FENTON, Appellee


                      On Appeal from the 127th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2015-51483


                                        ORDER

         The reporter’s record in this case was due August 16, 2022. See Tex. R.
App. P. 35.1. On August 30, 2022, this court granted the court reporters request
for extension of time to file the record until September 30, 2022. To date, the
record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the previous request, we issue the following
order.

         We order Cynthia Grijalva, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                     PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.